Citation Nr: 0826778	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-37 590	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for a stress fracture 
of the left heel with tendonitis of the left ankle.


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1982 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if additional action is required on her part.


FINDING OF FACT

The veteran's service-connected stress fracture of the left 
heel with tendonitis of the left ankle has been manifested by 
symptoms that include pain, limitation of motion, and 
calcaneal tenderness, which have resulted in a moderate foot 
injury.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for 
stress fracture of the left heel with tendonitis of the left 
ankle have been met during the entire appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The March 2004 VCAA letter advised the veteran of the 
information necessary to support her claim for an increased 
rating, that she should submit evidence of the severity of 
her left foot condition, including doctors' statements and 
clinical information, as well as statements from individuals 
familiar with her disability.  She was also notified that VA 
was responsible for obtaining records from any federal agency 
and would attempt to obtain on her behalf relevant non-
federal records, including records from private doctors and 
hospitals.

Additionally, in Dingess v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a veteran must be provided with general information 
regarding the criteria for assigning effective dates.  19 
Vet. App. 473 (2006).  Here, the veteran was provided with 
this notice in a March 2006 letter.

Further, in Vazquez-Flores v. Peake, the Court issued a 
decision regarding the general notice requirements for 
increased ratings claims.  22 Vet. App. 37 (2008).  
Specifically, VA must notify the veteran: (1) that to 
substantiate the claim, the evidence must demonstrate a 
worsening of the disability and the effects of that worsening 
on the veteran's employment and/or daily life, (2) of the 
diagnostic code criteria for a higher rating, (3) that 
disability ratings are determined by applying the relevant 
diagnostic codes, and (4) of examples of the types of medical 
and lay evidence that are relevant.

A March 2004 notice letter informed the veteran that she must 
show a worsening of her condition and what medical or lay 
evidence would be needed to do so.  Further, any remaining 
deficiency in notice can be cured by a showing that it was 
non-prejudicial to the veteran.  Here, the veteran showed, 
through her statements, that she had actual knowledge of what 
was necessary to substantiate her claim.  The Board finds 
that the veteran's actual knowledge shows that she was not 
prejudiced by any deficiency in notice and that this actual 
knowledge is, therefore, sufficient to cure any potential 
notice deficiency.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (2007), cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 
2008) (No. 07-1209).

In sum, the Board finds that the VCAA duty to notify was 
satisfied by letters sent to the veteran in March 2004 and 
March 2006.  Further, any deficiency in notice has been cured 
by the veteran's demonstrated actual knowledge.  
Consequently, a remand for further notification is not 
necessary.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records and 
VA treatment records.  Additionally, the veteran was afforded 
a VA examination in connection with her left foot disability 
in January 2006.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied.

II. Analysis 

The veteran asserts that her stress fracture of the left heel 
with tendonitis of the left ankle has become more disabling 
than it is currently rated.  Specifically, she claims that 
her symptoms have worsened and now warrant a compensable 
rating.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities, which is based average impairment in 
earning capacity, to a veteran's symptoms.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  If there is a 
question as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates that criteria.  If 
not, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2007).  Additionally, any reasonable doubt is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history of a disability is examined when 
making rating decisions.  See 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
when service connection has already been established and the 
claim is for an increased rating, the current level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  This includes a consideration of the 
appropriateness of staged ratings for varying levels of 
disability throughout the claims process.  Hart v. Mansfield, 
21 Vet. App. 505, 509 (2007).

Additionally, when evaluating joint disabilities based on 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's service-connected stress fracture of the left 
heel with tendonitis of the left ankle has been evaluated as 
noncompensably (zero percent) disabling since May 1988 under 
Diagnostic Code 5284 for foot injuries, other.  Under that 
diagnostic code, a 10 percent rating is assigned for moderate 
symptoms.  A 20 percent rating is assigned for moderately 
severe symptoms.  A 30 percent rating is assigned for severe 
symptoms.  Following the rating criteria, a note provides: 
With actual loss of use of the foot, rate 40 percent.  
38 C.F.R. § 4.71a (2007).

With resolution of reasonable doubt in the veteran's favor, 
the Board finds that the veteran's stress fracture of the 
left heel with tendonitis of the left ankle has resulted in 
moderate impairment.  Specifically, the Board finds that the 
January 2006 VA examination indicated that the veteran 
suffers from moderate left foot symptoms.  The January 2006 
examiner noted that the veteran has intermittent pain without 
swelling in her left foot, especially on walking.  He also 
noted mild to moderate calcaneal tenderness and mild 
tenderness in the Achilles tendon.  Additionally, the most 
recent range of motion measurements, taken by a VA examiner 
in July 2003, indicate some limitation of motion in the left 
foot.  Specifically, the July 2003 examiner found that the 
veteran's plantar flexion was limited to 40 degrees, where 
normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2007).  That level of severity more closely 
approximates the symptoms set forth in the criteria for a 
10 percent rating than for a noncompensable rating.  
Accordingly, the Board finds that, during the entire time 
period of the claim, the veteran's symptoms have more closely 
approximated a 10 percent rating for stress fracture of the 
left heel with tendonitis of the left ankle.

Even though an increased rating of 10 percent is warranted, 
the evidence of record does not reflect symptomatology of the 
left foot that would meet the criteria for a rating in excess 
of 10 percent for any period of time during the claims 
process.  The evidence does not reflect that the veteran has 
moderately severe symptoms.  Notably, the examiner indicated 
that there was no swelling in the left foot and that the 
veteran's gait was normal.  The examiner also noted that 
there was no evidence that the veteran's left foot disability 
significantly affects her functional activity.  As such, a 
higher rating of 20 percent is not warranted.  Further, the 
evidence does not reflect severe symptoms to warrant a rating 
of 30 percent.  38 U.S.C.A. § 4.71a, Diagnostic Code 5284 
(2007).

The Board also finds no basis for awarding a rating in excess 
of 10 percent under any other potentially applicable 
diagnostic code.  There is no evidence that the veteran has 
flat foot, claw foot, or malunion or nonunion of tarsal or 
metatarsal bones, associated with her service-connected left 
foot disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5278, 5283 (2007).  Further, there is no evidence of 
ankylosis of the ankle, marked limitation of motion of the 
ankle, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or an 
astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5271, 5272, 5273, 5274.  Consequently, a higher rating under 
the diagnostic codes pertaining to the ankle is not 
warranted.  Therefore, the Board finds that the award of a 
rating in excess of 10 percent under any other potentially 
applicable diagnostic code is not warranted.

Additionally, the Board has considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  However, there is no indication in 
the record that the schedular evaluation is inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to her stress fracture of the left heel with tendonitis of 
the left ankle.  The veteran has not required frequent 
hospitalization for her left foot disability and the 
manifestations of left foot disability are not in excess of 
those contemplated by the schedular criteria.  Therefore, 
referral of this case for extra-schedular consideration is 
not necessary.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

For all the foregoing reasons, the Board finds that a rating 
of 10 percent for stress fracture of the left heel with 
tendonitis of the left ankle is granted.  In reaching this 
conclusion, the Board has applied the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to an increased disability rating of 10 percent 
for stress fracture of the left heel with tendonitis of the 
left ankle is granted during the entire appeal period, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The veteran also seeks service connection for PTSD.  She 
contends that she is diagnosed with PTSD and that it is the 
result of one or more personal assaults that she experienced 
during military service.

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

A review of the post-service treatment records shows that, in 
April 2004, the veteran was seen at the Perry Point VA 
Medical Center (VAMC) for a PTSD evaluation.  At that time, 
Dr. J.T. concluded that the veteran did not have PTSD.  He 
diagnosed her with alcohol and cocaine dependence, both in 
recovery since February 2004, and borderline personality 
disorder.  Specifically, he found her allegations of PTSD 
were not supported by consistent objective clinical evidence 
or contemporaneous records.

However, the VA treatment records indicate that the veteran 
was treated at the Perry Point VAMC in its in-patient trauma 
recovery program from April 2005 to July 2005.  Her August 
2005 discharge summary notes a diagnosis of Axis II 
borderline post-traumatic disorder.  Additionally, in June 
2005, Dr. J.B. from the Perry Point VAMC trauma recovery 
program submitted a statement that indicated that the veteran 
suffered from PTSD and that the symptoms of her PTSD are so 
disruptive as to render her unable to maintain gainful 
employment or establish meaningful relationships.  The 
statement, however, did not indicate whether he believed that 
her PTSD was linked to her active military service.

The veteran alleges three specific in-service personal 
assault stressors.  First, she contends that her drill 
sergeant, J.L., sexually assaulted her throughout her period 
of active military service.

Second, she contends that she was sexually assaulted by an 
unnamed N.C.O.I.C. and another supervisor during a party.  
She also alleges that she was sanctioned under Article 15 and 
the other two soldiers were court martialed in relation to 
the party.

Finally, the veteran contends that she was sexually and 
physically assaulted by an S.F.C., A.S., and his friend in a 
hotel room.  It is unclear from the veteran's statements 
whether this stressor occurred in service or after discharge.  
The veteran also asserts that a police report was filed in 
relation to this incident.

A review of the veteran's service treatment and personnel 
records is negative for any direct corroborating evidence of 
the alleged in-service stressors.  However, in cases of PTSD 
claims based on in-service personal assaults, evidence from 
sources other than the veteran's service treatment and 
personnel records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Further, evidence of behavior changes following the alleged 
assault may constitute credible corroborating evidence.  This 
may include a request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2007).

The Board finds that further development of the claimed 
stressors is necessary.  On remand, the RO/AMC should attempt 
to obtain any relevant evidence that may help to corroborate 
or verify the veteran's alleged stressors.  Specifically, the 
RO/AMC should issue a new VCAA letter, including the various 
examples of corroborating evidence from alternative sources 
referenced above.  Additionally, the RO/AMC should obtain any 
sufficiently identified military evidence corroborating the 
veteran's asserted stressors.  If the RO/AMC finds that one 
or more personal assaults took place, the veteran should be 
scheduled for a VA examination to determine whether the 
veteran has PTSD and, if so, whether it is related to the in-
service personal assault(s).

In addition, there is some indication that the veteran may 
have continued treatment at the Perry Point VAMC.  The RO/AMC 
should, therefore, also attempt to obtain any recent VA or 
other relevant treatment records.

Further, there is some indication in the veteran's VA 
treatment records that she may have applied for disability 
benefits from the Social Security Administration (SSA).  On 
remand, the RO/AMC should also attempt to obtain any SSA 
records.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Give the veteran another opportunity 
to provide further information regarding 
details surrounding the stressors that she 
alleges she was exposed to in service.  
She should be asked to provide, to the 
best of her ability, any additional 
information including detailed 
descriptions of stressful events, 
identifying and describing specific 
events, including all dates and names of 
those involved.  The veteran should be 
notified that in-service personal assault 
may be corroborated by evidence from 
sources other than the service records.  
All specific examples of alternative 
sources of evidence listed in 38 C.F.R. 
§ 3.304(f)(3) must be included in the 
notification to the veteran.

2.  Request from the appropriate military 
sources any sufficiently identified 
records that may contain evidence directly 
corroborating the veteran's alleged in-
service personal assault stressors or 
evidence of behavior changes.  This should 
include the veteran's referenced Article 
15 action, courts martial, and police 
report.

3.  Obtain and associate with the claims 
file all relevant VA or other relevant 
treatment records prepared since October 
2005.  Obtain a release from the veteran 
as necessary.

4.  Obtain and associate with the claims 
file copies of any decision by SSA and the 
medical records relied upon.

5.  If any of the above-referenced 
stressors can be verified, schedule the 
veteran for a VA psychiatric examination 
to 
determine whether the diagnostic criteria 
for PTSD are satisfied (current 
regulations require a diagnosis of PTSD in 
conformance with DSM-IV).  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  The VA examiner should 
evaluate the veteran, review pertinent 
documents in the claims file and the 
medical evidence of record, and render an 
opinion as to whether there is a diagnosis 
of PTSD, and, if so, whether it is at 
least as likely as not (50 percent or 
greater likelihood) that such PTSD is due 
to the veteran's verified in-service 
stressor(s).  Psychological testing should 
be administered if deemed necessary by the 
examiner and all clinical findings should 
be reported in detail.  A complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service connection 
for PTSD.  If the benefit sought is not 
granted, furnish the veteran with a 
supplemental statement of the case and 
afford her an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


